Title: From James Madison to Charles Fenton Mercer, [ca. 31] August 1817
From: Madison, James
To: Mercer, Charles Fenton


SirMontpellier [ca. 31] Aug. 1817
It has been decided by the Visitors of the Central College about to be established near Charlottesville, that among other Counties, subscriptions for the purposes of the College should be opened in Loudon; and it is deemed proper that one of the papers should be placed in your hands. It would be very superfluous, Sir, to point out to you the great advantages of such an Institution; and full confidence is entertained, that your patronage will aid in impressing them on the portion of your County men, from whom contributions may be reasonably hoped. The amount of subscriptions already obtained within a limited sphere, is very considerable; and the prospect of an incipient organization of the Seminary in the Spring of next year is a further encouragement to all who may take an interest in it.

I have only to add a request that the paper may be returned to me, after the proper use has been made of it; and that I remain, very respectfully Your obedt. servt,
James Madison
